Citation Nr: 0924156	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
and if so, whether service connection should be granted.

2.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, secondary to diabetes 
mellitus.

3. Entitlement to service connection for peripheral 
neuropathy, left upper extremity, secondary to diabetes 
mellitus.

4. Entitlement to service connection for peripheral 
neuropathy, right lower extremity, secondary to diabetes 
mellitus.

5. Entitlement to service connection for peripheral 
neuropathy, left lower extremity, secondary to diabetes 
mellitus.

6.  Entitlement to service connection for diabetic 
retinopathy, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Little Rock, Arkansas.

The Veteran testified before the undersigned at a February 
2009 hearing at the RO, a transcript of which has been 
associated with the file.  During the hearing, he submitted 
additional evidence and waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).

The issues of entitlement to service connection for diabetes 
mellitus and disorders secondary to diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the Veteran if further 
action is required.



FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the 
Veteran's claim for service connection for diabetes mellitus.

2.  The additional evidence received since the February 2006 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for diabetes 
mellitus, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in February 2006, which 
denied service connection for diabetes mellitus, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  In addition, prior 
to the adjudication of petitions to reopen service connection 
claims, the Veteran must be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this was not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection to comply with the 
duty to assist him in developing this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Analysis

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the 2006 rating decision 
included the Veteran's service treatment records as well as 
VA and private medical records.  The RO denied the claim 
based on (1) the absence of evidence showing that the 
Veteran's diabetes mellitus was related to service and (2) 
because the evidence did not show that pancreatitis is 
related to service and therefore service connection for 
diabetes mellitus on a secondary basis to this condition 
cannot be granted.  

Since the 2006 final denial of his claim for service 
connection for diabetes mellitus, the Veteran has submitted 
new and material evidence.  Specifically, he has submitted a 
February 1975 service treatment report showing a diagnosis of 
acute pancreatitis, treatise evidence of pancreatitis leading 
to diabetes, and hearing testimony that he has been told by a 
doctor that his "pancreas could trigger [his] sugar level in 
[his] blood."  

This evidence is new because it was not previously of record 
and it is material because it relates to an unestablished 
fact, namely that the evidence does not show that 
pancreatitis is related to service; thus, the evidence raises 
a reasonable possibility of substantiating the claim and, as 
such, is "material."

Assuming the credibility of the Veteran's statements and the 
submitted evidence, pursuant to Justus, new and material 
evidence has been received and the claim of service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for diabetes mellitus is 
reopened. To this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for diabetes mellitus 
and disorders secondary to diabetes mellitus.  Having 
reopened the Veteran's previously denied claim of entitlement 
to service connection for diabetes mellitus, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with VA's duties to notify and assist the Veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request 
medical records pertaining to the Veteran from the VA Medical 
Center (VAMC) in Memphis as well as from Fort Hood, Texas, 
dated in 1974 (as noted in his August 2007 notice of 
disagreement).  

Similarly, review of the claims file also reflects that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA) (See February 2009 Travel Board hearing 
transcript, page 7).  The claims file does not contain any 
SSA records.  These records, assuming they exist, are 
potentially pertinent to his claims with VA and therefore 
should be obtained for consideration in this appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits).

Service and post service VA and private treatment records 
reflect treatment for and diagnosis of pancreatitis.  The 
Veteran has submitted treatise evidence which states that 
diabetes can appear after a clinical evolution of 
pancreatitis.  Therefore, a VA medical examination and 
opinion are needed to address the nature and etiology of 
diabetes mellitus.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran is asserting that his diabetic retinopathy is 
attributable, i.e., secondary to his diabetes, as a residual 
complication.  However, the competent medical evidence does 
not provide an etiology opinion concerning this purported 
correlation.  Thus, additional medical comment is needed 
concerning this issue as well.

VA outpatient treatment records note numbness and tingling in 
extremities (peripheral neuropathy) is likely secondary to 
diabetes.  Therefore, inasmuch as his claim for service 
connection for diabetes mellitus may be granted on remand if 
it is found it is related to his period of active duty 
service, to include treatment for pancreatitis, after his VA 
compensation examination, his secondary claims for service 
connection for peripheral neuropathy are inextricably 
intertwined and will need to be readjudicated after he 
undergoes this examination.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably 
intertwined when they have common parameters, such as when 
the outcome of one may affect the outcome of the other and, 
to avoid piecemeal adjudication of these types of claims, 
they should be considered together).

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private treatment 
for diabetes mellitus, peripheral 
neuropathy, and diabetic retinopathy 
identified by the Veteran which have 
not already been obtained.  If he has 
or can obtain these records himself, 
then he is encouraged to do so.  
However, VA will assist him in 
obtaining this additional evidence if 
he provides the necessary information 
(e.g., when and where treated, etc.).  
The attention of the RO is specifically 
directed to records from Fort Hood, 
Texas, dated in 1974 and available 
records from the Memphis VAMC.  

2.  Obtain the Veteran's SSA records, 
including all medical records that 
formed the basis of any decision 
rendered.  The efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.

3.  Schedule the Veteran for a VA 
examination to determine the etiology 
of his diabetes mellitus.  Based upon 
examination of the Veteran and review 
of his pertinent medical and other 
history, including the service and post 
service treatment for pancreatitis, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that the Veteran's 
current diabetes mellitus is a result 
of his period of active duty service, 
to include the acute pancreatitis in 
February 1975.  

If it is determined that the Veteran 
has diabetes mellitus due to his period 
of active duty service, the examiner 
must also indicate whether it is at 
least as likely as not the Veteran has 
secondary residual complications of 
this condition, including peripheral 
neuropathy of all extremities and 
diabetic retinopathy.  

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any 
opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

4.  Thereafter, readjudicate the claims 
in light of the additional evidence.  
If the claims are not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


